Name: 2004/596/EC: Commission Decision of 21 June 2004 listing the areas of the Slovak Republic eligible under Objective 2 of the Structural Funds for the period 2004 to 2006 (notified under document number C(2004) 2137)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  EU finance;  Europe
 Date Published: 2005-10-12; 2004-08-13

 13.8.2004 EN Official Journal of the European Union L 266/15 COMMISSION DECISION of 21 June 2004 listing the areas of the Slovak Republic eligible under Objective 2 of the Structural Funds for the period 2004 to 2006 (notified under document number C(2004) 2137) (Only the Slovakian text is authentic) (2004/596/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds (1), and in particular Article 4(4) thereof, After consulting the Committee on the Development and Conversion of Regions, the Committee on Agricultural Structures and Rural Development and the Committee on Structures for Fisheries and Aquaculture, Whereas: (1) Objective 2 of the Structural Funds is to support the economic and social conversion of areas facing structural difficulties. (2) The Commission and the Member States seek to ensure that assistance is genuinely concentrated on the areas most seriously affected and at the most appropriate geographical level. (3) The ceiling for eligible population is 192 000 habitants, in accordance with Article 4(2) of Regulation (EC) No 1260/1999, laying down the ceiling for the Slovak Republic at 31 % of the population of the NUTS II regions not covered by Objective 1. (4) The Commission, on the basis of proposals from the Member States and in close concertation with the Member State concerned, draws up the list of the areas eligible under Objective 2 with due regard to national priorities, HAS ADOPTED THIS DECISION: Article 1 The areas in the Slovak Republic eligible under Objective 2 of the Structural Funds from 1 May 2004 to 31 December 2006 are listed in the Annex hereto. Article 2 This Decision is addressed to the Slovak Republic. Done at Brussels, 21 June 2004. For the Commission Jacques BARROT Member of the Commission (1) OJ L 161, 26.6.1999, p. 1. Regulation last modified by the Act of Accession of 2003. ANNEX List of areas eligible for Objective 2 in the Slovak Republic Period 2004 to 2006 NUTS III region Eligible area Population of the NUTS III level region in eligible areas (in inhabitants) All of the NUTS III level region except Only the following areas of the NUTS III level region Areas satisfying the provisions of paragraph 9(a) of Article 4 of Regulation (EC) No 1260/1999 BratislavskÃ ½ kraj the municipalities (national code): Bratislava  Vajnory (529362) Bratislava  ZÃ ¡horskÃ ¡ Bystrica (529427) Bratislava  Ã unovo (529435) Bratislava  Jarovce (529443) Bratislava  Rusovce (529494) ZÃ ¡horie (vojenskÃ ½ obvod) (500267) MalÃ © LevÃ ¡re (504556) PlaveckÃ © Podhradie (504629) PlaveckÃ ½ MikulÃ ¡Ã ¡ (504637) RohoÃ ¾nÃ ­k (504769) SoloÃ ¡nica (504858) Studienka (504874) VeÃ ¾kÃ © LevÃ ¡re (504947) ZÃ ¡vod (504980) Borinka (507831) Gajary (507890) JablonovÃ © (507954) Jakubov (507962) KostoliÃ ¡te (508012) KuchyÃ a (508021) LÃ ¡b (508039) Lozorno (508055) Malacky (508063) Marianka (508080) Pernek (508161) PlaveckÃ ½ Ã tvrtok (508195) Stupava (508233) Suchohrad (508241) VysokÃ ¡ pri Morave (508349) ZÃ ¡horskÃ ¡ Ves (508365) Zohor (508381) BÃ ¡hoÃ  (507806) Budmerice (507849) Ã astÃ ¡ (507857) DoÃ ¾any (507873) DubovÃ ¡ (507881) Jablonec (507946) SvÃ ¤tÃ ½ Jur (507989) Limbach (508047) Modra (508101) Pezinok (508179) PÃ ­la (508187) SlovenskÃ ½ Grob (508225) Ã enkvice (508250) Ã tefanovÃ ¡ (508268) ViniÃ nÃ © (508306) Vinosady (508314) ViÃ ¡tuk (508322) Boldog (503681) HrubÃ ¡ BorÃ ¡a (503797) HrubÃ ½ Ã Ã ºr (503801) Hurbanova Ves (503819) KostolnÃ ¡ pri Dunaji (503851) KrÃ ¡Ã ¾ovÃ ¡ pri Senci (503894) Reca (503983) BernolÃ ¡kovo (507814) BlatnÃ © (507822) Ã ataj (507865) Hamuliakovo (507903) ChorvÃ ¡tsky Grob (507911) Ivanka pri Dunaji (507938) Kalinkovo (507997) Malinovo (508071) Miloslavov (508098) Most pri Bratislave (508110) NovÃ ¡ Dedinka (508136) Rovinka (508209) Senec (508217) TomÃ ¡Ã ¡ov (508276) TureÃ  (508284) VeÃ ¾kÃ ½ Biel (508292) Vlky (508331) DunajskÃ ¡ LuÃ ¾nÃ ¡ (545333) Igram (555487) Kaplna (555495) ZÃ ¡lesie (555509) 177 801